                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS LLC,

 Plaintiff,
                                                          No. 2:21-cv-040-JRG
v.

HUAWEI DEVICE CO., LTD. and
                                                          Jury Trial Demanded
HUAWEI DEVICE USA, INC.,

 Defendants.


                                           ORDER

        Pending before the Court is Defendant Huawei Device USA, Inc.’s (“HDUS”) Motion for

Extension of Time to Respond to Complaint (Dkt. 11). HDUS seeks the extension to align its

answer deadline with the May 6, 2021, answer deadline for related co-defendants Huawei Device

Co., Ltd. Plaintiff Gesture Technology Partners LLC does not oppose the requested extension.

        It is therefore ORDERED that Defendant’s Motion for Extension of Time to Respond to

Complaint (Dkt. 11) is hereby GRANTED. Defendant Huawei Device USA, Inc. shall have

until and including May 6, 2021, to answer or otherwise respond to the Complaint.
